Coulter, J.
The judgment of the court below is affirmed. The suggestion and affidavit of defence disclosed no legal obstruction to the rendition of the judgment. It was a naked technicality as to the form of the suit, without any tinge of substance or justice. In any aspect of the case, the plaintiff below was the equitable plaintiff, and could have sustained the suit in the name of Hunn for his use. But, under the circumstances of the case, we have no hesitation in ruling that Voisin & Co. could maintain the suit in their own name, and were, in fact and law, the legal plaintiffs.
Judgment affirmed.